Exhibit 10.7 Option Grant under the EPCO,Inc. 2ong-Term Incentive Plan Date of Grant: , 200 Name of Optionee: Option Exercise Price per Common Unit: $ (“Exercise Price”) Number of Options Granted (One Option equals the Right to Purchase One Common Unit): Option Grant Number: O08- EPCO, Inc. (the “Company”) is pleased to inform you that you have been granted options (the “Options”) under the EPCO,Inc. 2ong-Term Incentive Plan (the “Plan”) to purchase units representing limited partner interests (“Common Units”) of TEPPCO Partners, L.P. (the “Partnership”) as follows: 1.
